Citation Nr: 1618346	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  06-27 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for right knee degenerative joint disease, from June 28, 2004 through January 15, 2008.

2.  Entitlement to an initial staged disability rating in excess of 40 percent for right knee degenerative joint disease from January 16, 2008 through September 5, 2013.

3.  Entitlement to an initial staged disability rating in excess of 30 percent for degenerative joint disease, status post right total knee replacement, from October 1, 2015.

4.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative joint disease from June 28, 2004 through September 6, 2012.

5.  Entitlement to an initial staged disability rating in excess of 30 percent for degenerative joint disease, status post left total knee replacement, from November 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1976 to June 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This case was previously before the Board in September 2009.

As noted in the March 2015 rating decision (which was essentially deferred at that time), the issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The claim of entitlement to an initial staged disability rating in excess of 30 percent for degenerative joint disease, status post right total knee replacement, from October 1, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  From June 28, 2004 through January 15, 2008 the Veteran's degenerative joint disease of the right knee is manifested by complaints of pain and occasional swelling, with extension of the right knee limited by 10 degrees and right knee flexion to no less than 110 degrees.

2.  From January 16, 2008 through September 5, 2013 the Veteran's degenerative joint disease of the right knee was manifested by extension of the right knee limited by approximately 30 degrees.

3.  From June 28, 2004 through September 6, 2012, the Veteran's degenerative joint disease of the left knee was manifested by complaints of pain with minus 5 degrees extension of the left knee and left knee flexion to no less than 130 degrees.

4.  From November 1, 2013, the Veteran's service-connected right knee disability was shown to be manifested by no more than intermediate degrees of residual weakness, pain and limitation of motion following prosthetic replacement.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for right knee degenerative joint disease from June 28, 2004 through January 15, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003-5010, 5258, 5259, 5260, 5261 (2015).

2.  The criteria for an initial staged disability rating in excess of 40 percent for right knee degenerative joint disease from January 16, 2008 through September 5, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003-5010, 5258, 5259, 5260, 5261 (2015).

3.  The criteria for an initial staged disability rating in excess of 10 percent for left knee degenerative joint disease from June 28, 2004 through September 6, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003-5010, 5258, 5259, 5260, 5261 (2015).

4.  The criteria for an initial staged disability rating in excess of 30 percent for degenerative joint disease, status post left total knee replacement, from November 1, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5055 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.

Duty to Notify

As the April 2005 rating decision granted service connection for left and right knee disability, those claims are now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's knees, the relevant criteria have been provided to the Veteran, including in a June 2006 statement of the case.  In March 2006 the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA records.  The Veteran has undergone VA examinations that addressed the matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints.  The examinations described the Veteran's disabilities on appeal in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the initial rating issues on appeal has been met.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Legal Criteria

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010, which directs the examiner to rate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).

Standard range of motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees, and a 30 percent rating is warranted where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees, and a 50 percent rating is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5262, a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted with marked knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

A claimant who has both limitation of flexion and limitation of extension of the same leg may receive separate ratings under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004.

A claimant who has arthritis and instability of the knee may receive separate ratings under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98; VAOPGCPREC 23-97.

Analysis

In an April 2005 rating decision the Veteran was granted service connection for left knee and right knee degenerative joint disease, and was assigned ratings of 10 percent and 20 percent, respectively, effective June 28, 2004.  An October 2008 rating decision increased the rating for the Veteran's right knee to 30 percent disabling, effective January 16, 2008.  A February 2010 rating decision increased the rating for the Veteran's right knee limitation of extension to 40 percent disabling, effective January 16, 2008, and assigned a separate 10 percent rating for right knee arthritis, effective January 16, 2008.  The Veteran has undergone left total (2012) and right total knee (2014) replacement, and is currently in receipt of 30 percent ratings for his knee disabilities.

I.  Entitlement to an initial disability rating in excess of 20 percent for right knee degenerative joint disease from June 28, 2004 through January 15, 2008.

Medical records reflect that the Veteran had a right knee injury in service diagnosed as osteochondritis dissecans that required surgery shortly thereafter (partial medial meniscectomy) and in 1993, 1994, and 1996 for progressive problems with regard to the right knee.

Evidence for this claim period includes a November 2004 VA examination wherein the Veteran indicated that the Veteran complained of increased right knee pain with occasional swelling and increased discomfort with prolonged, standing or walking.  Examination revealed that his right knee lacked 10 degrees of full extension, with flexion to 110 degrees.  He had pain along the medial more than lateral joint line as well as pain around the patellofemoral articulation.  There was no evidence instability.  X-rays revealed significant degenerative changes in the right knee.  The examiner indicated that right knee range of motion or joint function was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use.

At a November 2006 VA examination the Veteran's right knee had no swelling but had tenderness in the medial and lateral aspect.  He had right knee flexion to 140 degrees and full extension.  Repeat flexion and extension of his right knee produced no indication of pain, weakness or fatigue.  There was no laxity of the lateral and medial collateral ligaments.

As for ratings in excess of 20 percent based on limitation of flexion or extension of the right knee, medical records have revealed limitation of right knee extension of 10 degrees and right knee flexion to no less than 110 degrees.  Based on the above findings, the criteria are not met for any higher rating under Diagnostic Code 5260 or 5261.  As the medical findings do not establish loss of right knee flexion to a compensable degree, separate ratings are not appropriate for limitation of flexion and extension.  Further, the Board finds that a separate rating is not warranted as recurrent lateral instability or subluxation is not shown by the record, despite undergoing ligament testing on the aforementioned VA examination.

There is no evidence that the Veteran had a meniscus abnormality or frequent episodes of locking or effusion in the right knee.  Therefore, an increased or separate rating under Diagnostic Code 5258 or 5259 is not warranted.

The Board has considered additional limitation of function due to factors such as knee pain, weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted, the November 2004 has indicated that there was no additional loss of right knee motion or function following repetitive motion testing.  Those findings do not indicate a disability picture comparable to having right knee flexion or extension limited to the degrees necessary in order to achieve higher evaluations under Diagnostic Code 5260 or 5261.

II.  Initial staged disability rating in excess of 40 percent for right knee degenerative joint disease from January 16, 2008 through September 5, 2013.

VA examinations conducted in May 2008 and January 2010 have revealed that the Veteran lacked approximately 30 degrees of right knee extension upon range of motion testing (28 degrees in May 2008 and 29 degrees in January 2010).  While these findings tend to support the 40 percent rating for this time period, the Board notes that as right knee extension limited to 45 degrees has not been shown, a higher 50 percent rating under Diagnostic Code 5261 is not warranted.

As VA examinations conducted in May 2008 and January 2010 have revealed that the Veteran had right knee flexion to 95 degrees and 90 degrees, respectively (and thus to a noncompensable degree), separate ratings are not appropriate for limitation of flexion and extension.  Further, the Board finds that a separate rating is not warranted as recurrent lateral instability or subluxation is not shown by the record.

There is no evidence that the Veteran has had dislocated cartilage or frequent episodes of locking or effusion in the right knee.  Therefore, an increased or separate rating under Diagnostic Code 5258 or 5259 is not warranted.  Further, such is also contemplated in the Veteran's 10 percent rating for right knee degenerative arthritis (rated under Diagnostic Code 5003) that is in effect since January 16, 2008.

While pain such as on weight-bearing has been noted, there have been no findings or comments from examiners indicating that the Veteran has a right knee disability picture approximating right knee extension limited to 45 degrees as is necessary in order to achieve higher evaluation under Diagnostic Code 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca.

III.  Rating in excess of 10 percent for left knee degenerative joint disease from June 28, 2004 through September 6, 2012.

Evidence for this time period includes VA knee examinations conducted in November 2004, November 2006, May 2008, and January 2010.  As for ratings in excess of 10 percent based on limitation of flexion or extension of the left knee, these and other medical records have revealed essentially full left knee extension and left knee flexion to no less than 130 degrees.  Based on the above findings, the criteria are not met for any higher rating under Diagnostic Code 5260 or 5261.  As the medical findings do not establish loss of left knee flexion or left knee extension to a compensable degree (the Veteran did lack 5 degrees of extension in January 2010), separate ratings are not appropriate for limitation of flexion and extension.  Further, the Board finds that a separate rating is not warranted as recurrent lateral instability or subluxation is not shown by the record, despite undergoing ligament testing on the aforementioned VA examinations.

There is no evidence that the Veteran has had dislocated or removed semilunar cartilage or frequent episodes of locking or effusion in the left knee.  Therefore, an increased or separate rating under Diagnostic Code 5258 or 5259 is not warranted.

The Board has considered additional limitation of function due to factors such as knee pain, weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the January 2010 VA examiner noted that the Veteran's left knee had crepitus throughout the range of motion testing, there was no pain, fatigue, weakness, or incoordination with repetitive motion.  Those findings do not indicate a disability picture comparable to having left knee flexion or extension limited to the degrees necessary in order to achieve higher evaluations under Diagnostic Code 5260 or 5261.

IV.  Initial disability rating in excess of 30 percent for degenerative joint disease, status post left total knee replacement, from November 1, 2013

Replacement of either knee joint with a prosthesis warrants a 100 percent evaluation for a one-year period following implantation of the prosthesis.  This period commences at the conclusion of the initial grant of a total rating for one month following hospital discharge pursuant to 38 C.F.R. § 4.30.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, the disability will be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. § 4.71, Diagnostic Code 5055.

At a January 2015 VA examination the Veteran complained of chronic left knee pain, including with weight bearing.  Left knee range of motion revealed limitation of extension to 10 degrees and flexion to 100 degrees.  The Veteran was able to perform repetitive use testing with no additional functional loss or range of motion.  The examiner also stated that pain, weakness, fatigability and incoordination did not significantly limit functional ability with repeated use.  Strength testing was 5/5.

While the record shows that the Veteran is experiencing symptomatology following his left total knee replacement, the functional impairment of his left knee disability does not more nearly approximate chronic residuals consisting of severe painful motion or weakness.  The Veteran was able to perform repetitive use testing with no additional functional loss or range of motion, and strength testing was 5/5.  These findings suggest that chronic residuals consisting of several painful motion or weakness do not occur consistently.  As such, the Board finds that the record does not show that the Veteran's overall left knee disability during this period more nearly approximates a higher (60 percent) rating.

The Board will also consider whether increased ratings are warranted based on limitation of flexion or limitation of extension.  Under Diagnostic Code 5260, 30 percent is the maximum rating.  Under Diagnostic Code 5261, a 40 percent rating is warranted where extension is limited to 30 degrees.  However, the Veteran's limitation of extension during this period has been found to be just ten degrees, which is far less than a limitation to 30 degrees.  Thus, even with consideration of such factors as pain, there is no basis in the record for assigning increased ratings under Diagnostic Codes 5260 and 5261.  DeLuca..

Based on the foregoing, an initial disability rating in excess of 30 percent for degenerative joint disease, status post left total knee replacement, from November 1, 2013 is not warranted.

Conclusion

In adjudicating the Veteran's claims the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning the disability on appeal.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's disability on appeal has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's disabilities are evaluated.  The Board finds those records to be the most probative evidence with regard to whether an increased rating is warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with his employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Regarding the Veteran's disability of the knees, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's knee disabilities were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the Diagnostic Codes allows for higher ratings than those assigned, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's knee disabilities are unique or unusual in any way.  There is no question that the Veteran experiences knee symptomatology that includes pain and less movement than normal.  However, such symptoms, to the extent they are not specifically enumerated by the schedular rating criteria, are nevertheless considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial disability rating in excess of 20 percent for right knee degenerative joint disease, from June 28, 2004 through January 15, 2008 is denied.

An initial staged disability rating in excess of 40 percent for right knee degenerative joint disease from January 16, 2008 through September 5, 2013 is denied.

An initial disability rating in excess of 10 percent for left knee degenerative joint disease from June 28, 2004 through September 6, 2012 is denied.

An initial staged disability rating in excess of 30 percent for degenerative joint disease, status post left total knee replacement, from November 1, 2013 is denied.


REMAND

As for the issue of entitlement to an initial staged disability rating in excess of 30 percent for degenerative joint disease, status post right total knee replacement, from October 1, 2015, the Board notes that there appears to be little in the way of current findings concerning the Veteran's right knee, and more current clinical findings as to the Veteran's right knee would be useful in adjudicating the appeal.

Accordingly, the case is REMANDED for the following action:

1.  With any identification of the source of treatment by the Veteran, obtain and associate the Veteran's complete VA treatment records dated since January 30, 2015.

2.  Schedule the Veteran for a VA examination to determine the current severity of service-connected right knee disability.  The claims file must be made available to the examiner and any indicated diagnostic tests and studies must be accomplished.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


